— Appeal from the order of the Supreme Court, New York County (S. Schwartz, J.), entered on or about April 27, 1982, is dismissed as superseded by the appeal from the judgment of July 16, 1982. Appeal from order of the Supreme Court, New York County (S. Schwartz, J.), entered on or about April 22, 1982, is dismissed as superseded by the appeal from the judgment of July 16,1982. Appeal from the judgment of the Supreme Court, New York County (S. Schwartz, J.), dated June 2,1982, is dismissed as superseded by the appeal from the judgment of July 16,1982. Judgment of the Supreme Court, New York County (S. Schwartz, J.), entered on July 16,1982, is modified, on the law and the facts, to the extent of striking the sixth decretal paragraph as relating to the fines imposed for civil contempt against the individual respondents, and otherwise affirmed, without costs or disbursements. An examination of the record fails to reveal any evidence demonstrating that the individual respondents disobeyed the order of the Supreme Court, New York County (Cohn, J.), entered on August 12, 1980, in which respondents were enjoined from engaging in certain specified acts. Investigator Segarra, who testified regarding the violation of the order in question, stated that while he attended a seminar conducted by respondent Life Science Church after the preliminary injunction had been issued, he did not know any of the individual respondents and could not recognize any of them as having been present. Thus, the trial court should have limited the finding of civil contempt to the Life Science Church. Concur •— Murphy, P. J., Sullivan, Silverman, Lynch and Milonas, JJ.